DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Examiner suggests removing one recitation of “associated” such that “tether actuation unit associated 130 associated with” is changed to --tether actuation unit 130 associated with-- (paragraph 0071).  Appropriate correction is required.

Claim Objections
Claims 1, 4-6, 10, 15, and 16 objected to because of the following informalities.  Examiner suggests the changes below:
“the movement” be changed to --movement-- (claim 1, line 6);
“the energy of an occupant” be changed to --energy of the occupant-- (claim 4, line 3);
“the energy of an occupant” be changed to --energy of the occupant-- (claim 5, lines 3-4);
“the lateral direction” be changed to --a lateral direction-- (claim 6, line 4);
“the lateral direction” be changed to --a lateral direction-- (claim 10, line 4);
“the occurrence” be changed to --an occurrence-- (claim 15, line 2);
“an lateral direction” be changed to --a lateral direction-- (claim 16, lines 3-4);
“the energy of an occupant” be changed to --energy of the occupant-- (claim 16, line 7).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, it is unclear which tether actuation unit and which tether are being referenced by “the tether actuation unit” and “the tether” (line 5) since more than one tether actuation unit and more than one tether are previously claimed.  Clarification and rephrasing are required.
In regards to claim 10, it is unclear if “an out of position occupant” (line 3) is the same occupant as previously claimed.  If this is the same occupant, Examiner suggests rephrasing claim 10 to read --the occupant is out of position--, or something similar.  Clarification and rephrasing are required.
In regards to claim 18, it is unclear how the first actuation unit releases the second tether in response to a right-side oblique vehicle crash (lines 3-5).  As best understood, the second actuation unit performs this function.  Clarification and rephrasing are required.
In regards to claim 19, it is unclear which tether actuation unit and which tether are being referenced by “the tether actuation unit” and “the tether” (line 5) since more than one tether actuation unit and more than one tether are previously claimed.  Clarification and rephrasing are required.
In regards to claim 20, it is unclear if first and second tether actuation units (lines 1-2) are the same as those previously claimed.  If these are the same components, Examiner suggests deleting this portion of claim 20.
In regards to claim 20, it is unclear if “an out of position occupant” (line 3) is the same occupant as previously claimed.  If this is the same occupant, Examiner suggests rephrasing claim 20 to read --the occupant is out of position--, or something similar.  Clarification and rephrasing are required.
In regards to claim 21, it is unclear how the occupant can be located “in the floor” (line 3).  Clarification and rephrasing are required.
In regards to claim 21, it is unclear which signal is being referenced by “the signal” (lines 5-6) since more than one signal has been previously claimed.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 and 16-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 13 and 16 positively recite the occupant (see line 4 of claim 13, “a second leg facing the occupant”, and line 6 of claim 16, “behind the occupant”).  Examiner suggests claiming the occupant more functionally, such as by using the phrase “configured to”.  For instance, claim 13 could be changed from “a second leg facing the occupant” to --a second leg configured to face the occupant--, and claim 16 could be changed from “behind the occupant” to --configured for location behind the occupant--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (KR 20090102470).  Hong et al. discloses a restraint system (figures 2-8) for helping to protect an occupant of a vehicle having a floor (#120) and a cabin with a seat (similar to #10; figures 1a, 1b) for the occupant (has the ability to so perform), comprising:
an airbag (#160) having a stored condition (figures 2, 3) on the vehicle floor (#120) and being inflatable to a deployed condition (figures 4-8) aligned with the occupant in a forward-rearward direction of the vehicle (has the ability to so perform, depending on size and position of occupant), wherein the airbag is configured to utilize the vehicle floor as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag (has the ability to so perform, due to deployed position of airbag #160 with respect to vehicle floor #120; figures 4-8)
wherein the airbag (#160) is positioned in an instrument panel (#121) of the vehicle (figures 2-8)
wherein the deployed condition is between the instrument panel (#121) and the seat (figures 4-8)
further comprising at least one tether (including tethers #161, 162, partition panel #163) having a first end connected to the airbag (#160) and a second end connected to the vehicle floor (#120; figures 4-8), the at least one tether being configured to transmit the energy of an occupant penetrating the airbag to the vehicle floor (has the ability to so perform, based on connection of tethers to airbag and vehicle floor)
further comprising first and second tethers (including tethers #161, 162, partition panel #163) each having a first end connected to the airbag (#160) and a second end connected to the vehicle floor (#120; figures 4-8), the first and second tethers being configured to transmit the energy of an occupant penetrating the airbag to the vehicle floor (has the ability to so perform, based on connection of tethers to airbag and vehicle floor)
wherein the airbag (#160) is inflatable in a lateral direction (at least to some extent) of the vehicle to a position in front of the occupant (has the ability to so perform, depending on size and position of occupant; figures 2-8)
an airbag module comprising the restraint system, and further comprising a housing (#150) configured to be mounted on the vehicle floor (#120) and an inflator (#170) for providing inflation fluid for inflating the airbag (#160; figures 2-8)
further comprising a sensor for sensing the occurrence of an event for which deployment of the airbag (#160) is desired and producing a signal indicative thereof, and a controller connected to the sensor and, in response to receiving the signal, actuating an inflator (#170) to inflate the airbag to the deployed condition (sensor and controller discussed in attached translation).
Examiner has relied upon a translation from the EPO of the above cited foreign document, a copy of which is attached.

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (US 7,090,245).  Yoshikawa et al. discloses a restraint system (#10; other embodiments may also apply) for helping to protect an occupant of a vehicle having a floor (#1) and a cabin with a seat for the occupant (has the ability to so perform; figure 1), comprising:
an airbag (#14) having a stored condition on the vehicle floor (#1) and being inflatable to a deployed condition aligned with the occupant in a forward-rearward direction of the vehicle (has the ability to so perform, depending on size and position of occupant; figure 1), wherein the airbag is configured to utilize the vehicle floor as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag (has the ability to so perform, due to deployed position of airbag #14 with respect to vehicle floor #1; figure 1)
wherein the airbag (#14) is positioned in an instrument panel (#3) of the vehicle (figure 1)
wherein the deployed condition is between the instrument panel (#3) and the seat (figure 1)
wherein the airbag (#14) is inflatable in a lateral direction (at least to some extent) of the vehicle to a position in front of the occupant (has the ability to so perform, depending on size and position of occupant; figures 1-2d)
wherein the airbag (#14) includes a first leg (#14A) connected to the floor (#1), a second leg (#14B) facing the occupant, and a portion (#14C) connecting the first and second legs such that the airbag is hook-shaped (figure 1)
an airbag module comprising the restraint system (#10), and further comprising a housing (#12) configured to be mounted on the vehicle floor (#1) and an inflator (#16) for providing inflation fluid for inflating the airbag (#14; figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (KR 20090102470) in view of Bito (JP 2008-044594).  Hong et al. does not disclose tether actuation units.  Bito teaches a restraint system (#M1; other embodiments may also apply) comprising an airbag (#18), first and second tethers (#44R, 44L), and first and second tether actuation units (#50R, 50L) that connect second ends (#45) of the tethers to a vehicle frame (figures 3, 4), one of the tether actuation units (#50R, 50L) being actuatable in response to detecting an oblique vehicle crash to release one of the first and second tethers (#44R, 44L) and allow the airbag (#18) to shift in the lateral direction of the vehicle in response to occupant penetration (figures 9-16; paragraphs 0005, 0012, 0020, 0032-0049), wherein the first actuation unit (#50R) and the first tether (#44R) are positioned on a right side of a seat (#SE; figures 9-16) and wherein the first actuation unit releases the first tether in response to a left-side oblique vehicle crash (paragraphs 0020, 0032-0049), and wherein the second actuation unit (#50L) and the second tether (#44L) are positioned on a left side of the seat (figures 9-16) and wherein the second actuation unit releases the second tether in response to a right-side oblique vehicle crash (paragraphs 0020, 0032-0049), the restraint system further comprising an oblique crash sensor (#57) connected to the vehicle for providing a signal indicative of an oblique vehicle crash (paragraphs 0020, 0040-0049), and a controller (#54) for receiving the signal from the oblique crash sensor (#57) and connected to the tether actuation unit (#50R, 50L) for releasing the tether (#44R, 44L) in response to the signal (paragraphs 0020, 0035, 0040-0049), the restraint system further comprising one of the tether actuation .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 7,090,245) in view of Hong et al. (KR 20090102470).  Yoshikawa et al. discloses the restraint system (#10), as set forth above, comprising an inflator (#16) activated to emit gas to the airbag (#14) when the vehicle comes into a crash situation (column 5, lines 15-20), but does not specifically disclose a sensor or a controller.  Hong et al. teaches a restraint system (figures 2-8), as set forth above, comprising a sensor for sensing the occurrence of an event for which deployment of the airbag (#160) is desired and producing a signal indicative thereof, and a controller connected to the sensor and, in response to receiving the signal, actuating an inflator (#170) to inflate the airbag to the deployed condition (sensor and controller discussed in attached translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the sensor and controller as .

Allowable Subject Matter
Claims 16-21 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 and section 33(a) of the America Invents Act, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses restraints systems on vehicle floors and tether actuation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616